COBB, Judge.
The appellant, Richard B. Bing, challenges his sentence, which was based on the use of a “multiplier” for legal constraint for multiple counts. Based on the recent Florida Supreme Court opinion Flowers v. State, 586 So.2d 1058 (Fla.1991), we must reverse and remand for a new sentence.
We disagree with the appellant s second contention that the jury verdict in this case lacked the requisite specificity to support the minimum mandatory prison term of eight years required by section 775.087(2), Florida Statutes (1989).
REVERSED AND REMANDED FOR NEW SENTENCE.
COWART and GRIFFIN, JJ., concur.